IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WENDELL RAY HURLEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-4112

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 23, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Wendell Ray Hurley, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the May 29, 2015, order denying motion

for postconviction relief in Escambia County Circuit Court case numbers 2009-CF-

002568 and 2009-CF-003123. Upon issuance of mandate in this cause, a copy of this

opinion shall be provided to the clerk of the circuit court for treatment as the notice of

appeal. Fla. R. App. P. 9.141(c)(6)(D).

WETHERELL, JAY, and WINSOR, JJ., CONCUR.